Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20        PageID.1    Page 1 of 18



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

                                           :
PAUL SCOBEY, on behalf of himself          :   CIVIL ACTION
and all similarly situated employees,      :
                                           :   No.:
                           Plaintiffs,     :   Hon.
      v.                                   :
                                           :
GENERAL MOTORS, LLC,                       :
A Michigan limited liability company,      :
                                           :
                           Defendant.      :
                                           :

                          COLLECTIVE ACTION
                       COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, Paul Scobey, through his undersigned attorneys,

and for his Collective Action Complaint against Defendant General Motors, LLC,

states as follows:

                                 INTRODUCTION

      1.       This is a collective action brought by Plaintiff Scobey on behalf of

himself and all similarly situated current and former employees (collectively

“Plaintiffs”) to recover damages for Defendant’s willful violation of the Fair Labor

Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”) and its attendant rules and

regulations.

      2.       Defendant willfully violated the FLSA by knowingly suffering or
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20          PageID.2   Page 2 of 18



permitting Plaintiffs to work in excess of 40 hours per week without paying

overtime compensation at a rate of 1.5 times the regular rate.

         3.   Defendant knew or should have known that Plaintiffs were not exempt

under the FLSA and that their employees must be paid at a premium overtime pay

rate of not less than 1.5 times the regular rate of pay for all hours worked in excess

of forty (40) per week.

         4.   Plaintiffs seek a declaration that their rights were violated, and a

judgment awarding unpaid back wages, liquidated damages, and attorneys’ fees

and costs to make them whole for damages they suffered, and to help ensure

Defendant will not subject workers to the same unlawful conduct in the future.

         5.   Plaintiff Scobey brings this action on behalf of himself and all

similarly situated current and former employees who elect to join this action

pursuant to the FLSA, 29 U.S.C. § 216(b), to remedy Defendant’s violations of the

FLSA.

         6.   At the earliest time possible, Plaintiffs will move the Court to

authorize a proposed notice of this action pursuant to 29 U.S.C. § 216(b) to all

similarly situated employees who worked for Defendant during the past three

years.

                          JURISDICTION AND VENUE

         7.   This Court has subject-matter jurisdiction over Plaintiffs’ FLSA



                                          2
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20        PageID.3   Page 3 of 18



claims, pursuant to 28 U.S.C. § 1331, because Plaintiffs’ claims raise a federal

question under 29 U.S.C. § 201, et seq.

      8.     This Court has jurisdiction over this FLSA collective action pursuant

to 29 U.S.C. § 216(b), which provides that suit under the FLSA “may be

maintained against any employer . . . in any Federal or State court of competent

jurisdiction.”

      9.     Defendant’s annual sales exceed $500,000 and Defendant employs

more than two persons, so the FLSA applies in this case on an enterprise basis.

Defendant’s employees engage in interstate commerce; therefore, they are also

covered by the FLSA on an individual basis.

      10.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and

(c) because Defendant maintains its headquarters and principal place of business in

this District, and because a substantial portion of the events that give rise to

Plaintiffs’ claims occurred in this District.

                                      PARTIES

      11.    Plaintiff, Paul Scobey, is a resident of Lake Odessa, Michigan, and

currently works for Defendant as a salaried maintenance employee. Plaintiff

Scobey’s Consent to Join form is attached hereto as Exhibit A.

      12.    Additional Opt-In Plaintiffs were or are employed by Defendant in

similar positions during the past three years and their consent forms will also be



                                            3
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20        PageID.4    Page 4 of 18



filed in this case.

       13.    Defendant   General    Motors,   LLC     (“GM”)   is    an   American

multinational corporation that designs, manufactures, markets, and distributes

vehicles and vehicle parts.

       14.    GM is a Delaware limited liability company with its registered agent

listed as CSC-Lawyers Incorporating Service and its registered office address

listed as 601 Abbot Road, East Lansing, Michigan 48823.

                          GENERAL ALLEGATIONS

       15.    In order to manufacture its products, GM has historically employed

several types of hourly, union tradesmen to repair machines as they broke down.

       16.    Depending on the machines and the nature of the repair, GM called in

hourly, union tradesmen who specialized in electrical, mechanical, or other trades

to report and repair the machines.

       17.    In February 2017, Plaintiff Scobey began working for GM as an

hourly, union electrician with an hourly rate of $34.72.

       18.    In or about 2017, GM created the Technical Operations Specialists

(“TOS”) position and began utilizing TOS employees at numerous GM facilities.

       19.    The TOS position is a relatively new, experimental maintenance

position, which consists of salaried, non-union, multi-skilled tradesmen who repair

machines as they break down.



                                          4
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20         PageID.5   Page 5 of 18



      20.    Upon information and belief, GM designed the TOS position to

replace or supplement its hourly skilled tradesmen with the intent of employing a

more versatile maintenance group that can quickly react to calls and make any

necessary repairs, whether electrical, mechanical, or otherwise.

      21.    As such, the TOS employees do not follow the normal lines of

demarcation as GM’s hourly, union skilled tradesmen do. If a machine breaks

down, the TOS can repair the machine regardless of what type of tradesman GM

would normally call in for the repair in the past.

      22.    At all times relevant to this Complaint, GM paid its TOS employees

on a salary basis.

      23.    GM initially classified all of its TOS employees as salaried exempt for

FLSA purposes.

      24.    TOS employees are blue collar, skilled tradesmen who may be

knowledgeable in one or more trades.

      25.    TOS employees do not sit or work at a desk. Instead, they work on

their feet most of the day performing repetitive mental, manual, physical work in

order to keep GM’s machines running (e.g., motor replacements, conveyor belt and

chain repairs, basic robot maintenance, electrical work, mill and lathe machining,

and welding).

      26.    In March 2018, GM hired Plaintiff Scobey as a salaried, non-union



                                           5
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20       PageID.6   Page 6 of 18



TOS employee with a base salary of $86,000.

      27.    At all times relevant to this Complaint, GM tracked its TOS

employees’ work hours through its timekeeping system, known as TKS.

      28.    GM required its TOS employees to work “casual OT” which consisted

of an extra hour of work at the end of every shift, resulting in a regular 45-hour

workweek (at least).

      29.    GM also required its TOS employees to work additional overtime

hours every other Saturday and Sunday.

      30.    For purposes of determining the TOS employees’ overtime hours in a

seven-day workweek, GM’s written policies establish the calculation based on the

calendar week from 12:01 a.m. Monday through midnight Sunday.

      31.    Despite requiring its TOS employees to work overtime hours, GM

failed to pay its TOS employees the appropriate overtime premium at 1.5 times

their regular rate of pay.

      32.    In late 2018, Plaintiff Scobey and other TOS employees began

questioning GM’s classification of its TOS employees as salaried exempt and they

sent several written communications to a GM Human Resources Supervisor asking

questions about whether the classification was appropriate and whether the TOS

employees were being paid overtime properly under the FLSA.

      33.    The GM Human Resources Supervisor wrote back confirming that



                                         6
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20       PageID.7      Page 7 of 18



GM classified its TOS employees as FLSA exempt and added that, due to the

number of similar questions from different TOS employees, he had also reached

out to “GM corporate staff” to review the matter.

      34.   In March 2019, without explanation, GM re-classified its TOS

employees as salaried non-exempt.

      35.   As part of its re-classification, GM also stopped requiring its TOS

employees to work “casual OT.”

      36.   Despite subsequent requests from several TOS employees, GM

refused to provide any back pay owed from the time the TOS employees’ were

misclassified as salaried exempt employees (i.e., before March 2019).

      37.   The TOS employees’ job duties did not change as part of GM’s re-

classification in March 2019.

      38.   In May 2020, GM again re-classified its TOS employees back to

salaried exempt, which resulted in additional unpaid overtime wages.

      39.   On June 28, 2020, Plaintiff Scobey again complained to a GM Human

Resources Supervisor about the misclassification scheme and the back pay owed

by GM to the TOS employees.

      40.   The GM Human Resources Supervisor wrote back to Plaintiff Scobey

and informed him that the re-classification of TOS employees to salaried exempt

should not have occurred and that GM owed them back pay. However, GM failed



                                         7
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20        PageID.8   Page 8 of 18



to provide its TOS employees with back pay resulting from the second

misclassification in 2020.

                              Unpaid Meal Periods

      41.    At all times relevant to this Complaint, GM’s TOS employees were

supposed to receive a full 30-minute unpaid and uninterrupted meal period.

      42. However, Plaintiff Scobey and other TOS employees often worked a

substantial amount of time during their unpaid meal periods and this work time

went uncompensated by GM.

      43. GM’s payroll and TKS records show that GM automatically deducted

30 minutes from the TOS employees’ paychecks on every shift.

      44. In order to deduct an unpaid meal period from an employees’

compensable time, the employee must be completely relieved of his or her

employment duties for the entire meal period. 29 C.F.R. § 785.19(a) states:

      Bona fide meal periods. Bona fide meal periods are not work time.
      Bona fide meal periods do not include coffee breaks or time for
      snacks. These are rest periods. The employee must be completely
      relieved from duty for the purposes of eating regular meals. Ordinarily
      30 minutes or more is long enough for a bona fide meal period. A
      shorter period may be long enough under special conditions. The
      employee is not relieved if he is required to perform any duties,
      whether active or inactive, while eating. For example, an office
      employee who is required to eat at his desk or a factory worker who is
      required to be at his machine is working while eating. (emphasis
      added).

      45. GM failed to provide its TOS employees with bona fide meal periods.



                                         8
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20          PageID.9   Page 9 of 18



      46. The work performed by the TOS employees during their unpaid meal

periods often took approximately 10-20 minutes per day, and sometimes the TOS

employees worked through their entire 30-minute unpaid meal period.

      47. GM’s systemic practice resulted in their TOS employees not being paid

for all time worked and for all of their overtime in violation of the FLSA.

      48.    GM knew Plaintiff Scobey and the other TOS employees were

working during their unpaid meal periods because Scobey complained in writing

on several occasions directly to a GM Human Resources Supervisor and to his

immediate supervisor regarding the TOS employees working during unpaid meal

periods.

      49.    Despite Plaintiff Scobey’s complaints regarding unpaid meal periods,

GM has not resolved the issue or otherwise paid the TOS employees for the work

performed during unpaid meal periods.

                            Regular Rate Calculation

      50.    In addition to the unlawful pay practices described above, GM failed

to calculate and pay its TOS employees at the correct overtime rate.

      51.    At all times relevant to this Complaint, GM provided shift premiums

to its TOS employees who worked: (1) on or after 11am and before 7pm (5%); (2)

on or after 7pm and before 4:45am (10%); and (3) after 4:45am and before 6am

(10% until 7am).



                                          9
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20      PageID.10   Page 10 of 18



      52.    At all times relevant to this Complaint, GM periodically provided

non-discretionary bonuses to its TOS employees.

      53.    GM failed to take Plaintiff Scobey’s and the other TOS employees’

shift premiums and bonuses into consideration when calculating their regular rate

of pay and resulting overtime rate premium. As a result, GM did not pay the proper

overtime rate.

      54.    As non-exempt employees, Plaintiff Scobey and the other TOS

employees were entitled to full compensation for all overtime hours worked at a

rate of 1.5 times their “regular rate” of pay.

      55.    Under FLSA, the regular rate is the “keystone” to calculating the

correct overtime rate. Walling v. Youngerman-Reynolds Hardwood Co., 325 U.S.

419 (1945). It is “the hourly rate actually paid the employee for the normal,

nonovertime workweek for which he is employed.” 29 C.F.R. §778.108.

      56.    No matter how an employee is paid—whether by the hour, by the

piece, on a commission, or on a salary—the employee’s compensation must be

converted to an equivalent hourly rate from which the overtime rate can be

calculated. 29 C.F.R. §778.109. “The regular hourly rate of pay is determined by

dividing the employee’s total remuneration for employment (except statutory

exclusions) in any workweek by the total number of hours actually worked by the

employee in that workweek for which such compensation was paid.” Id.



                                           10
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20         PageID.11   Page 11 of 18



       57.   GM’s shift premiums, overtime, and bonuses do not fall within any of

the statutory exclusions from the regular rate as provided in 29 U.S.C. §§

207(e)(1)-(8).

       58.   There is a statutory presumption that remuneration in any form must

be included in the regular rate calculation. Employers carry the burden to establish

that any payment should be excluded. Madison v. Resources for Human Dev. Inc.,

233 F.3d 187 (3rd Cir. 2000). Thus, determining the regular rate starts from the

premise that all payments made to Plaintiffs for work performed are included in the

base calculation unless specifically excluded by statute.

       59.   Once the total amount of an employee’s “regular” compensation is

deduced, “the determination of the regular rate becomes a matter of mathematical

computation.” Walling v. Youngerman-Reynolds Hardwood Co., 325 U.S. 419, 425

(1945). The regular rate must be expressed as an hourly rate because, although any

method of compensating an employee is permitted, the FLSA imposes its overtime

requirements in terms of hourly wages. Thus, if necessary, an employer must

convert an employee’s wages to an hourly rate to determine compliance with the

statute.

       60.   Plaintiffs’ “total remuneration” included not only their salary pay, but

also any shift premiums, overtime, and non-discretionary bonuses. Indeed, 29

C.F.R. § 548.502 provides that “[e]xtra overtime compensation must be separately



                                         11
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20         PageID.12    Page 12 of 18



computed and paid on payments such as bonuses or shift differentials which are

not included in the computation of the established basic rate….”

      61.      However, GM failed to incorporate its TOS employees’ total

remuneration into the regular hourly rate calculation, resulting in prima facie

violations of the FLSA.

                 FLSA COLLECTIVE ACTION ALLEGATIONS

      62.      At all times relevant to this Complaint, GM employed Plaintiffs as

non-union, salaried TOS employees.

      63.      GM failed to pay its salaried TOS employee for all hours worked in

excess of 40 per week, and also failed to pay overtime at 1.5 times their regular

rate of pay.

      64.      At all times relevant to this Complaint, Plaintiffs were not exempt

from the FLSA.

      65.      Accordingly, Plaintiff Scobey brings this action pursuant to 29 U.S.C.

§ 216(b) of the FLSA on his own behalf and on behalf of:

               All current and former Technical Operations Specialists
               who worked for GM at any time during the past three
               years.

(referred to herein as the “Collective” or “Plaintiffs”). Plaintiffs reserve the right

to amend this definition as necessary.

      66.      Excluded from the proposed Collective are GM’s “white collar”



                                          12
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20       PageID.13    Page 13 of 18



exempt employees, if any, including executives, administrative, and professional

employees, computer professionals, and outside sales persons. Also excluded from

the proposed Collective are any hourly union employees.

      67.   With respect to the claims set forth in this action, a collective action

under the FLSA is appropriate because the employees described above are

“similarly situated” to Plaintiff Scobey under 29 U.S.C. § 216(b). The employees

on behalf of whom Plaintiff Scobey brings this collective action are similarly

situated because: (a) they have been or are employed in the same or similar

positions; (b) they were or are subject to the same or similar unlawful practices,

policy, or plan; and (c) their claims turn on the same or similar factual and legal

theories.

      68.   The employment relationships between GM and every Collective

member are the same and differ only in name and rate of pay. The key issues – a

policy and practice of failing to pay for all hours worked at the required overtime

premium – does not vary from employee to employee.

      69.   The key legal issues are also the same for every Collective member, to

wit: whether the Collective members were paid the required overtime wages due

under the FLSA for all hours worked in excess of 40 per week.

      70.   Plaintiffs estimate that the Collective, including both current and

former employees over the relevant period, will include dozens, if not hundreds, of



                                        13
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20         PageID.14   Page 14 of 18



individuals. The precise number of individuals should be readily available from a

review of GM’s personnel and payroll records.

      71.    GM willfully engaged in a pattern of violating the FLSA, as described

in this Complaint by suffering or permitting Plaintiffs to work in excess of 40

hours per week without paying the required overtime premium.

      72.    GM had express knowledge of the violations alleged herein and failed

to resolve them.

      73.    GM’s conduct constitutes a willful violation of FLSA within the

meaning of 29 U.S.C. § 255(a).

      74.    The proposed Collective should be promptly notified of and allowed

to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

      75.    Unless the Court promptly authorizes such a notice to the proposed

Collective, the members of which were unlawfully deprived of overtime pay under

the FLSA, the statute of limitations may prevent them from securing unpaid

overtime compensation to which they are entitled, and which has been unlawfully

withheld from them by GM.

          VIOLATIONS OF THE FAIR LABOR STANDARDS ACT,
           29 U.S.C. § 201, et seq., FAILURE TO PAY OVERTIME

      76.    Plaintiffs repeat and re-allege the preceding paragraphs as if fully

stated herein.

      77.    At all times relevant to this Complaint, GM was an “employer” under

                                          14
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20       PageID.15   Page 15 of 18



the FLSA, 29 U.S.C. § 203(d).

      78.   At all times relevant to this Complaint, Plaintiffs were “employees” of

GM within the meaning of the FLSA, 29 U.S.C. § 203(e)(1).

      79.   At all times relevant to this Complaint, GM “suffered or permitted”

Plaintiffs to work and thus “employed” them within the meaning of the FLSA, 29

U.S.C. § 203(g).

      80.   Plaintiffs either (1) engaged in commerce; or (2) engaged in the

production of goods for commerce; or (3) were employed in an enterprise engaged

in commerce or in the production of goods for commerce.

      81.   At all times relevant to this Complaint, Plaintiffs were blue-collar

workers and not exempt from the FLSA.

      82.   The FLSA requires an employer to pay non-exempt employees the

federally mandated overtime premium rate of 1.5 times their regular rate of pay for

every hour worked in excess of 40 hours per workweek. 29 U.S.C. § 207.

      83.   Plaintiffs regularly worked over 40 hours per week while employed

by GM.

      84.   At all times relevant to this action, GM required Plaintiffs to perform

work during their unpaid meal periods, but failed to pay these employees the

federally mandated overtime compensation for any of the work performed. As a

result, GM owes Plaintiffs unpaid wages for the full 30 minutes of those unpaid



                                        15
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20        PageID.16    Page 16 of 18



meal periods.

       85.   The off-the-clock work performed by Plaintiffs was an integral and

  indispensable part of their jobs and these activities and the time associated with

  these activities is not de minimis.

       86.   GM violated the FLSA by failing to pay Plaintiffs overtime

  compensation, at the rate of 1.5 times their regular hourly rate, for all hours

  worked in excess of 40 per workweek.

       87.   GM’s violations of the FLSA were willful, with knowledge or

  reckless disregard of the statutory overtime requirements, as demonstrated by

  their failure to pay Plaintiffs the proper overtime premium for all hours worked in

  excess of 40 per week.

       88.   By failing to include all remuneration (e.g., shift premiums, non-

  discretionary bonuses, etc.) into the regular rate calculation, GM failed to

  compensate its TOS employees properly under the FLSA.

       89.   As a result of the foregoing, Plaintiffs were injured and seek

  appropriate relief against GM including back pay, liquidated damages, reasonable

  attorneys’ fees and costs, and all other relief just and appropriate in the

  circumstances.

                               RELIEF REQUESTED

       WHEREFORE, Plaintiff Scobey, on behalf of himself and all others



                                         16
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20            PageID.17   Page 17 of 18



similarly situated, requests an order for relief as follows:

      a.     Conditionally certifying this case as a collective action in accordance
             with 29 U.S.C. § 216(b) with respect to the FLSA overtime claims set
             forth herein;

      b.     Ordering GM to disclose in computer format, or in print if no
             computer readable format is available, the names, addresses, and
             email addresses of all similarly situated individuals, and authorizing
             Plaintiffs to send notice of this action to all those similarly situated
             individuals, including the publishing of notice in a manner that is
             reasonably calculated to apprise the them of their rights by law to join
             and participate in this lawsuit;

      c.     Designating Paul Scobey as the representative of the FLSA collective
             action and undersigned counsel as counsel for the FLSA collective;

      d.     Finding GM’s FLSA violations were willful;

      e.     Granting judgment in favor of Plaintiffs and against GM and awarding
             Plaintiffs and the Collective members the full amount of damages and
             liquidated damages available by law;

      f.     Awarding reasonable attorneys’ fees and costs incurred by Plaintiffs in
             filing this action as required by statute; and

      g.     Awarding such other and further relief as this Court deems
             appropriate.

                                  JURY DEMAND

      Plaintiff, Paul Scobey, individually and on behalf of all others similarly

situated, through his attorneys, hereby demands a trial by jury pursuant to Rule 38

of the Federal Rules of Civil Procedure and the court rules and statutes made and

provided with respect to the above-entitled cause.




                                           17
Case 2:20-cv-12098-DPH-RSW ECF No. 1 filed 08/04/20   PageID.18     Page 18 of 18



Date: August 4, 2020                      Respectfully Submitted,

                                          /s/ Jesse L. Young
                                          Jesse L. Young (P72614)
                                          KREIS ENDERLE, P.C.
                                          8225 Moorsbridge, P.O. Box. 4010
                                          Kalamazoo, Michigan 49003-4010
                                          (269) 324-3000 (Tel.)
                                          jyoung@kehb.com




                                     18
